*174On Petition for Rehearing.
Myers, C. J.
12. Appellant upon its petition for a rehearing takes the position that the finding of the jury upon the answer to the interrogatories, that “ if decedent in approaching the crossing on this occasion- had, at a point in the highway forty-seven feet north of the track, looked east he could have seen the headlight of the engine for a distance of eighty rods, and thence continuously as he approached the crossing he could have seen it for that distance or more,” excludes the supposition that decedent might have thought the headlight to be a switch light, or other light than that of an approaching engine, and is a finding of contributory negligence on the part of decedent. We point out again that it is alleged in the complaint “that at the point of crossing, and for a long distance east, the railroad runs through a deep cut, and that a train approaching the highway from the east could not be seen by a traveler coming from the north until he got upon the track; that banks twenty-five to thirty feet high lay along the cut of said road for a distance of one and one-half miles east, and cut off any view of the trains.” The jury found that the railroad enters the cut ten rods east of the highway, and from, different points, at short intervals of space, the train could not be seen at all, and from others for only short distances. In view of these allegations and findings, What is the force and effect of the finding to which appellant’s learned counsel address their urgency? It is not, it will be seen, a finding that the approaching train could have been seen continuously from a point eighty rods east as it came west from the time decedent was at a distance of forty-seven feet from the track, but that from that point a headlight could be seen eighty rods and more. But what of the space between the crossing and eighty rods east. It is clearly not a finding that it could be seen continuously as it approached when within eighty rods of the crossing. *175Decedent might have been able to see it eighty rods and more away, had it been there. But suppose it was within the eighty rods. We cannot infer, in view of the allegations of the complaint as to the obstructions, that decedent was bound to see it within eighty rods.
Appellant’s construction is that decedent could see the headlight continuously within the eighty rods, but that is not the finding. The finding is, that the train would have been visible to decedent at and beyond a point eighty rods from the crossing continuously as he approached such crossing, if such train had been at or beyond such point, and not that it could have been seen as it approached when within the eighty rods, and it is equally clear under the finding that the train was considerably within the eighty rods; so that notwithstanding the obstructions, as alleged, we would be bound, in order to overthrow the general verdict, to infer that he could have seen it within the eighty rods, which we cannot do. Careful reconsideration of the question confirms us in our original opinion. The petition for a rehearing is overruled.